United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
East Austin, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-817
Issued: August 1, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 5, 2007 appellant, through his attorney, filed a timely appeal from a
January 25, 2007 merit decision of the Office of Workers’ Compensation Programs granting him
a schedule award. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the schedule award decision.
ISSUE
The issue is whether appellant has more than a three percent permanent impairment of the
left lower extremity for which he received a schedule award.
FACTUAL HISTORY
This case is before the Board for the second time. In the first appeal, the Board affirmed
a February 15, 1995 decision denying appellant’s request for reconsideration of the termination
of his compensation on the grounds that it was untimely and did not establish clear evidence of

error.1 The findings of fact and conclusions of law from the prior decision are hereby
incorporated by reference.
On December 1, 2005 appellant filed a claim for a schedule award. By letter dated
January 24, 2006, the Office requested that Dr. Richard D. Tallman, a Board-certified internist
and neurologist, provide an impairment evaluation in accordance with the American Medical
Association, Guides to the Evaluation of Permanent Impairment (5th ed. 2001) (A.M.A., Guides).
On January 30, 2006 Dr. Tallman notified the Office that he did not provide impairment ratings.
In a decision dated March 2, 2006, the Office denied appellant’s schedule award claim on
the grounds that the medical evidence was insufficient to show that he was at maximum medical
improvement (MMI) and had a ratable permanent impairment. It noted that it had accepted
appellant’s claim for abdominal strain, a left inguinal hernia, an aggravation of other
monomeuritis of the left lower limb and an aggravation of scrotal varices.
On August 9, 2006 appellant, through his attorney, requested reconsideration. He
submitted an impairment evaluation dated February 17, 2006 from Dr. N.F. Tsourmas, a Boardcertified orthopedic surgeon, who described appellant’s history of a left inguinal hernia at work.
He stated, “[Appellant] underwent a herniorrhaphy [that] was complicated postoperatively by
pain and the appearance of a left varicocele which was operated on. Despite this operative
intervention, subsequent to this operative intervention he became a chronic pain patient for what
was described as ilioinguinal neuropathy.” Dr. Tsourmas noted that appellant sustained
increased pain in the left groin subsequent to a May 2005 motor vehicle accident. On
examination he found an inguinal scar with no hernias. Dr. Tsourmas opined that appellant had
reached MMI. He applied Chapter 6 of the A.M.A., Guides relevant to digestive system and
determined that appellant had a Class II or 10 percent impairment of the whole person due to his
hernia. Dr. Tsourmas opined that appellant had no impairment due to his mononeuritis as it was
controlled by pain medication.
Appellant also submitted a report dated July 24, 2006 from Dr. Richard I. Zamarin, a
Board-certified orthopedic surgeon, who reviewed Dr. Tsourmas’ report and disagreed with his
finding that appellant had no impairment due to mononeuritis. Dr. Zamarin opined that appellant
had a 10 percent sensory impairment due to chronic groin pain and irritation of the
genitoinguinal nerve according to Table 13-23 on page 846 of the A.M.A., Guides. He noted
that Table 17-37 on page 552 of the A.M.A., Guides which provides impairments of the lower
extremity due to nerve deficits, did not refer to the ilioinguinal nerve. Dr. Zamarin assigned the
ilioinguinal nerve five percent which he determined was “in line with injuries to other sensory
nerves in the lower extremities.” Dr. Zamarin multiplied the 10 percent Class II sensory
impairment by the 5 percent assigned to the ilioinguinal nerve to find a 0.5 percent lower
extremity impairment due to mononeuritis.
By decision dated August 21, 2006, the Office denied appellant’s request for merit
review under 5 U.S.C. § 8128. It found that appellant had not submitted any evidence with his
reconsideration request. On August 29, 2006 appellant again requested reconsideration and
resubmitted the reports of Drs. Zamarin and Tsourmas. An Office medical adviser reviewed the
1

Dwight A. Benford, Docket No. 95-2200 (issued November 4, 1997).

2

reports on October 26, 2006 and noted that Dr. Tsourmas found a 10 percent whole person
impairment and Dr. Zamarin found a 0.5 percent lower extremity impairment. He stated, “I am
unable to reconcile these two reports for a probative schedule award determination.” The Office
medical adviser recommended a second opinion evaluation.
On November 13, 2006 the Office referred appellant to Dr. Michael D. LeCompte, an
osteopath, to determine the extent of any permanent impairment of the left lower extremity. On
December 1, 2006 Dr. LeCompte found tenderness to palpation when testing for an inguinal
hernia and over the left testes. He described appellant’s complaints of “tingling in the medial
aspect of the thigh and leg and some erectile dysfunction, occasional grabbing pain in the groin”
and continuous groin pain “exacerbated by working.” Dr. LeCompte opined:
“Based on [appellant’s] mechanism of injury, the medial thigh and medial leg
pain/numbness is not compatible with the mechanism of injury [and], therefore, is
not rated. The diffuse ilioinguinal discomfort is not ratable per se, as a sensory
deficit using the [A.M.A., Guides] 5th ed. However, referencing Figure 18-1 from
the [A.M.A., Guides], [appellant] does have a three [percent] impairment for
pain[-]related impairment that increases the individuals condition slightly.”
An Office medical adviser reviewed Dr. LeCompte’s report and converted his three
percent whole person impairment to a three percent permanent impairment of the left lower
extremity.
By decision dated January 25, 2007, the Office issued appellant a schedule award for a
three percent permanent impairment of the left lower extremity. The period of the award ran for
8.64 weeks, December 1, 2006 to January 30, 2007.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing federal regulation,3 set forth the number of weeks of compensation payable to
employees sustaining permanent impairment from loss or loss of use, of scheduled members or
functions of the body. However, the Act does not specify the manner in which the percentage of
loss shall be determined. For consistent results and to ensure equal justice under the law for all
claimants, the Office has adopted the A.M.A., Guides (5th ed. 2001) as the uniform standard
applicable to all claimants.4 Office procedures direct the use of the fifth edition of the A.M.A.,
Guides, issued in 2001, for all decisions made after February 1, 2001.5
No schedule award is payable for a member, function or organ of the body that is not
specified in the Act or in the implementing regulations. The Act identifies members such as the
2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

20 C.F.R. § 10.404(a).

5

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4 (June 2003).

3

arm, leg, hand, foot, thumb and finger, functions as loss of hearing and loss of vision and organs
to include the eye.6 Section 8107(c)(22) provides for the payment of compensation for
permanent loss of “any other important external or internal organ of the body as determined by
the Secretary of Labor.” The Secretary of Labor has made such a determination, and pursuant to
the authority granted in section 8107(c)(22), added the breast, kidney, larynx, lung, penis,
testicle, ovary, uterus and tongue to the schedule.7 The Secretary made no provision in the
implementing regulations for a hernia, repair of a hernia or residual abdominal symptomatology.8
Chapter 18 of the A.M.A., Guides provides methods for evaluating impairments due to
pain. Section 18.3d on page 573 of the A.M.A., Guides provides as follows:
“A detailed protocol for assessing pain-related impairments is described below
and outlined in Figure 18-1.
A. Evaluate the individual according to the body or organ rating
system, and determine an impairment percentage. During the
evaluation, the examiner should informally assess pain-related
impairment.
B. If the body system impairment rating appears to adequately
encompass the pain experienced by the individual due to his or
her medical condition, his or her impairment rating is as
indicated by the body system impairment rating.
C. If the individual appears to have pain-related impairment that
has increased the burden of his or her condition slightly, the
examiner may increase the percentage found in A by up to
[three percent].” (Emphasis in the original.)
For impairments that either increases the individual’s impairment more than the three
percent provided above or that are not associated with a ratable impairment in other chapters of
the A.M.A., Guides, a formal assessment of the pain-related impairment must be performed.9
Examiners should not use Chapter 18 to rate pain-related impairments for any condition that can
be adequately rated on the basis of the body and organ impairment systems given in other
chapters of the A.M.A., Guides.10

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404; Henry B. Ford, III, 52 ECAB 220 (2001).

8

See J.D., 58 ECAB ___ (Docket No. 06-1924, issued January 5, 2007).

9

A.M.A., Guides 573.

10

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 4
(June 2003); A.M.A., Guides at 18.3(b); see also Philip Norulak, 55 ECAB 690 (2004).

4

Proceedings under the Act are not adversarial in nature, nor is the Office a disinterested
arbiter. While the claimant has the responsibility to establish entitlement to compensation, the
Office shares responsibility in the development of the evidence. It has the obligation to see that
justice is done.12 Accordingly, once the Office undertakes to develop the medical evidence
further, it has the responsibility to do so in the proper manner.13
11

ANALYSIS
The Office accepted that appellant sustained an inguinal hernia, other mononeuritis of the
left leg and left scrotal varices due to an October 21, 2985 employment injury. Appellant filed a
claim for a schedule award on December 1, 2005. In a report dated February 17, 2006,
Dr. Tsourmas found that appellant had no impairment due to mononeuritis. He further
determined that appellant had a 10 percent impairment pursuant to Chapter 6 of the A.M.A.,
Guides relevant to digestive disorders. Neither section 8107 of the Act, nor section 10.404 of the
regulations, however, provide a schedule award for a hernia or residual abdominal symptoms.14
Thus, Dr. Tsourmas’ report does not establish that appellant sustained a permanent impairment
to a scheduled member.
Dr. Zamarin reviewed Dr. Tsourmas’ report on July 24, 2006 and disagreed with his
finding that appellant had no impairment due to mononeuritis. He applied Chapter 13 of the
A.M.A., Guides relevant to impairments of the central and peripheral nervous system and
determined that he had a 10 percent sensory deficit due to a peripheral nerve disorder according
to Table 13-23 on page 346. Dr. Zamarin then assigned a five percent impairment percentage for
the ilioinguinal nerve which he found in accord with the percentages assigned for other sensory
nerves affecting the lower extremity under Table 17-37 on page 552. He multiplied the 10
percent peripheral nerve deficit by the 5 percent impairment that he assigned to the ilioinguinal
nerve to find a 0.5 percent impairment of the left lower extremity. As noted by Dr. Zamarin,
Table 17-37 of the A.M.A., Guides does not provide an impairment percentage for an
ilioinguinal nerve deficit. Consequently, Dr. Zamarin’s opinion is not in conformance with the
A.M.A., Guides and thus, is of diminished probative value.15
The Office medical adviser was unable to provide an impairment rating under the
A.M.A., Guides based on a review of the opinions of Dr. Tsourmas and Dr. Zamarin. The Office
referred appellant to Dr. LeCompte for a second opinion evaluation. Dr. LeCompte found
tenderness when palpating the inguinal area without evidence of a hernia. Appellant described
tingling in the thigh and leg, some erectile problems and sporadic sharp groin pain which
worsened with work activities. Dr. LeCompte determined that he had no impairment due to his
medial thigh and leg numbness and pain because it was “not compatible with the mechanism of
11

Vanessa Young, 55 ECAB 575 (2004).

12

Richard E. Simpson, 55 ECAB 490 (2004).

13

Melvin James, 55 ECAB 406 (2004).

14

See J.D., supra note 8.

15

Mary L. Henninger, 52 ECAB 408 (2001).

5

injury.” He did not, however, explain his finding that appellant’s leg pain and numbness was not
employment related given that the Office accepted an aggravation of mononeuritis of the left
lower limb. Dr. LeCompte concluded that he had a three percent whole person impairment
pursuant to Figure 18-1 on page 574 of the A.M.A., Guides. An Office medical adviser
reviewed Dr. LeCompte’s report and found that appellant had a three percent left lower
extremity impairment due to pain pursuant to section 18.3d of the A.M.A., Guides. It is unclear,
however, whether Dr. LeCompte based his determination that appellant had an impairment due
to pain on abdominal pain which would not be covered as a scheduled member under the Act and
implementing regulations or on pain of the left lower extremity. Further, Chapter 18 provides
that an impairment percentage determined according to the body or organ rating system in other
chapters may be increased by up to three percent based on an informal pain assessment.16
Dr. LeCompte, however, did not find that appellant had any impairment based on other chapters
of the A.M.A., Guides. In order to provide an impairment due to pain not associated with a
ratable impairment from other chapters, a formal assessment of the pain-related impairment must
be performed under Chapter 18.17 Dr. LeCompte did not provide a formal assessment of
appellant’s pain; consequently, his opinion is not in conformance with the A.M.A., Guides. His
opinion is thus, of little probative value and insufficient to resolve the issue of the extent of any
permanent impairment of appellant’s left lower extremity.
It is well established that proceedings under the Act are not adversarial in nature, nor is
the Office a disinterested arbiter.18 While appellant has the burden to establish entitlement to
compensation, the Office shares responsibility in the development of the evidence to see that
justice is done.19 The Office undertook development of the medical evidence by referring him to
Dr. LeCompte for a second opinion examination. It thus, has an obligation to secure a report
adequately addressing the relevant issue of the extent of appellant’s left lower extremity
impairment. The case will be remanded for the Office to obtain an opinion on the extent of
appellant’s permanent impairment in accordance with the A.M.A., Guides.
CONCLUSION
The Board finds that the case is not in posture for decision.

16

Supra note 9.

17

Id.

18

See Vanessa Young, supra note 11.

19

Richard E. Simpson, supra note 12.

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 25, 2007 is set aside and the case is remanded for further
proceedings consistent with this decision by the Board.
Issued: August 1, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

